OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04815 Ultra Series Fund (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI53711 (Address of principal executive offices)(Zip code) Pamela M. Krill Madison Asset Management, LLC General Counsel and Chief Legal Officer 550 Science Drive Madison, WI53711 (Name and address of agent for service) Registrant's telephone number, including area code:608-274-0300 Date of fiscal year end:December 31 Date of reporting period:March 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1.Schedule of Investments. Ultra Series Fund Quarterly Portfolio Holdings Report March 31, 2011 CONSERVATIVE ALLOCATION FUND MODERATE ALLOCATION FUND AGGRESSIVE ALLOCATION FUND MONEY MARKET FUND BOND FUND HIGH INCOME FUND DIVERSIFIED INCOME FUND EQUITY INCOME FUND LARGE CAP VALUE FUND LARGE CAP GROWTH FUND MID CAP FUND SMALL CAP FUND INTERNATIONAL STOCK FUND TARGET RETIREMENT 2020 FUND TARGET RETIREMENT 2030 FUND TARGET RETIREMENT 2040 FUND TARGET RETIREMENT 2050 FUND Page 1 Ultra Series Fund |March 31, 2011 Conservative Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.7% Bond Funds - 58.7% Franklin Floating Rate Daily Access Fund Madison Mosaic Institutional Bond Fund (A) MEMBERS Bond Fund Class Y (A) MEMBERS High Income Fund Class Y (A) PIMCO Investment Grade Corporate Bond Fund Institutional Class PIMCO Total Return Fund Institutional Class Foreign Bond Funds - 7.5% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 6.8% IVA Worldwide Fund MEMBERS International Stock Fund Class Y (A) Money Market Funds - 2.8% State Street Institutional U.S. Government Money Market Fund Stock Funds - 23.9% Calamos Growth and Income Fund Class I Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) TOTAL INVESTMENTS - 99.7% ( Cost $224,002,912 ) NET OTHER ASSETS AND LIABILITIES - 0.3% TOTAL NET ASSETS - 100.0% (A) Affiliated Company. See accompanying Notes to Portfolios of Investments. Page 2 Ultra Series Fund |March 31, 2011 Moderate Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.8% Bond Funds - 34.3% Franklin Floating Rate Daily Access Fund Madison Mosaic Institutional Bond Fund (A) MEMBERS Bond Fund Class Y (A) MEMBERS High Income Fund Class Y (A) PIMCO Investment Grade Corporate Bond Fund Institutional Class PIMCO Total Return Fund Institutional Class Foreign Bond Funds - 5.0% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 11.0% IVA Worldwide Fund Matthews Asian Growth and Income Fund MEMBERS International Stock Fund Class Y (A) Money Market Funds - 2.2% State Street Institutional U.S. Government Money Market Fund Stock Funds - 47.3% Calamos Growth and Income Fund Class I Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) MEMBERS Mid Cap Fund Class Y (A) MEMBERS Small Cap Fund Class Y (A) T Rowe Price New Era Fund Yacktman Fund/The TOTAL INVESTMENTS - 99.8% ( Cost $364,113,610 ) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL NET ASSETS - 100.0% (A) Affiliated Company. See accompanying Notes to Portfolios of Investments. Page 3 Ultra Series Fund |March 31, 2011 Aggressive Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.8% Bond Funds - 7.8% MEMBERS High Income Fund Class Y (A) PIMCO Investment Grade Corporate Bond Fund Institutional Class Foreign Bond Funds - 2.0% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 17.4% IVA Worldwide Fund Matthews Asian Growth and Income Fund MEMBERS International Stock Fund Class Y (A) Money Market Funds - 2.2% State Street Institutional U.S. Government Money Market Fund Stock Funds - 70.4% Calamos Growth and Income Fund Class I Hussman Strategic Growth Fund Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) MEMBERS Mid Cap Fund Class Y (A) MEMBERS Small Cap Fund Class Y (A) T Rowe Price New Era Fund Yacktman Fund/The TOTAL INVESTMENTS - 99.8% ( Cost $117,747,776 ) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL NET ASSETS - 100.0% (A) Affiliated Company. See accompanying Notes to Financial Statements. Page 4 Ultra Series Fund |March 31, 2011 Money Market Fund Portfolio of Investments (unaudited) Par Value Value (Note 1) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 82.2% Fannie Mae (A) - 24.8% 0.165%, 4/6/11 0.09%, 4/19/11 0.12%, 4/21/11 0.143%, 4/25/11 0.16%, 4/27/11 0.16%, 5/4/11 0.12%, 5/9/11 0.13%, 5/11/11 0.13%, 5/18/11 0.11%, 5/26/11 0.135%, 6/1/11 0.1%, 6/7/11 Federal Home Loan Bank (A) - 25.2% 0.17%, 4/13/11 0.08%, 4/14/11 0.105%, 4/20/11 0.03%, 5/3/11 0.135%, 5/13/11 0.13%, 5/17/11 0.09%, 5/23/11 0.07%, 6/8/11 0.12%, 6/10/11 0.07%, 6/16/11 0.12%, 6/17/11 Freddie Mac (A) - 24.0% 0.155%, 4/4/11 0.14%, 4/6/11 0.165%, 4/11/11 0.15%, 4/18/11 0.108%, 5/16/11 0.135%, 5/31/11 0.09%, 6/2/11 0.11%, 6/6/11 0.12%, 6/13/11 0.12%, 6/20/11 0.125%, 6/22/11 U.S. Treasury Bills (A) - 8.2% 0.135%, 4/7/11 0.094%, 5/5/11 Total U.S. Government and Agency Obligations ( Cost $54,486,334 ) SHORT-TERM INVESTMENTS - 13.6% Consumer Staples - 4.5% Procter & Gamble Co./The (A), 0.183%, 6/15/11 Industrials - 9.1% General Electric Capital Corp. (A), 0.183%, 4/15/11 United Parcel Service Inc. (A), 0.112%, 4/14/11 Total Short-Term Investments ( Cost $8,998,546 ) Shares INVESTMENT COMPANY - 4.3% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $2,852,629 ) TOTAL INVESTMENTS - 100.1% ( Cost $66,337,509 ) NET OTHER ASSETS AND LIABILITIES - (0.1%) TOTAL NET ASSETS - 100.0% (A) Rate noted represents annualized yield at time of purchase. See accompanying Notes to Portfolio of Investments. Page 5 Ultra Series Fund |March 31, 2011 Bond Fund Portfolio of Investments (unaudited) Par Value Value (Note 1) ASSET BACKED SECURITIES - 1.8% ABSC Long Beach Home Equity Loan Trust, Series 2000-LB1, Class AF5 (A), 8.55%, 9/21/30 Chase Issuance Trust, Series 2007-A17, Class A, 5.12%, 10/15/14 New Century Home Equity Loan Trust, Series 2003-5, Class AI5 (B), 5.5%, 11/25/33 Total Asset Backed Securities ( Cost $7,990,207 ) CORPORATE NOTES AND BONDS - 25.9% Consumer Discretionary - 1.9% American Association of Retired Persons (C) (D), 7.5%, 5/1/31 DR Horton Inc., 5.25%, 2/15/15 ERAC USA Finance LLC (C) (D), 6.7%, 6/1/34 Consumer Staples - 1.0% PepsiCo Inc./NC, 4.65%, 2/15/13 WM Wrigley Jr. Co. (C) (D), 3.05%, 6/28/13 Energy - 2.1% Hess Corp., 7.875%, 10/1/29 Transocean Inc. (F), 6%, 3/15/18 Transocean Inc. (F), 7.5%, 4/15/31 Valero Energy Corp., 7.5%, 4/15/32 Financials - 4.3% American General Finance Corp., 5.85%, 6/1/13 Goldman Sachs Group Inc./The, 5.7%, 9/1/12 HCP Inc., 6.7%, 1/30/18 Lehman Brothers Holdings Inc. * (E), 5.75%, 1/3/17 Simon Property Group L.P., 5.875%, 3/1/17 Swiss Re Solutions Holding Corp., 7%, 2/15/26 UBS AG/Stamford CT (F), 5.75%, 4/25/18 US Bank NA/Cincinnati OH, 6.3%, 2/4/14 Wells Fargo & Co., 5.25%, 10/23/12 Western Union Co./The, 5.93%, 10/1/16 Health Care - 4.2% Eli Lilly & Co., 6.57%, 1/1/16 Genentech Inc., 5.25%, 7/15/35 Medco Health Solutions Inc., 7.25%, 8/15/13 Merck & Co. Inc., 5.75%, 11/15/36 Quest Diagnostics Inc./DE, 5.45%, 11/1/15 Wyeth, 6.5%, 2/1/34 Industrials - 3.8% Boeing Co./The, 8.625%, 11/15/31 Boeing Co./The, 6.875%, 10/15/43 Burlington Northern Santa Fe LLC, 8.125%, 4/15/20 EI du Pont de Nemours & Co., 5%, 1/15/13 General Electric Co., 5%, 2/1/13 Lockheed Martin Corp., 7.65%, 5/1/16 Norfolk Southern Corp., 5.59%, 5/17/25 Norfolk Southern Corp., 7.05%, 5/1/37 Southwest Airlines Co. 1994-A Pass Through Trust, Series A3, 8.7%, 7/1/11 Waste Management Inc., 7.125%, 12/15/17 Information Technology - 1.2% Cisco Systems Inc., 5.5%, 2/22/16 Xerox Corp., 6.875%, 8/15/11 Materials - 1.2% Westvaco Corp., 8.2%, 1/15/30 Weyerhaeuser Co., 7.375%, 3/15/32 Telecommunication Services - 1.6% Comcast Cable Communications Holdings Inc., 9.455%, 11/15/22 Rogers Communications Inc. (F), 6.25%, 6/15/13 Utilities - 4.6% Indianapolis Power & Light Co. (C) (D), 6.05%, 10/1/36 Interstate Power & Light Co., 6.25%, 7/15/39 Sierra Pacific Power Co., Series M, 6%, 5/15/16 Southern Power Co., Series B, 6.25%, 7/15/12 Southwestern Electric Power Co., Series E, 5.55%, 1/15/17 Virginia Electric and Power Co., Series C, 5.1%, 11/30/12 Wisconsin Electric Power Co., 6.5%, 6/1/28 Total Corporate Notes and Bonds ( Cost $115,374,333 ) MORTGAGE BACKED SECURITIES - 22.2% Fannie Mae - 18.7% 4%, 4/1/15 Pool # 255719 5.5%, 4/1/16 Pool # 745444 6%, 5/1/16 Pool # 582558 5.5%, 9/1/17 Pool # 657335 5.5%, 2/1/18 Pool # 673194 5%, 5/1/20 Pool # 813965 4.5%, 9/1/20 Pool # 835465 6%, 5/1/21 Pool # 253847 7%, 12/1/29 Pool # 762813 7%, 11/1/31 Pool # 607515 6.5%, 3/1/32 Pool # 631377 7%, 4/1/32 Pool # 641518 7%, 5/1/32 Pool # 644591 6.5%, 6/1/32 Pool # 545691 5.5%, 4/1/33 Pool # 690206 5%, 10/1/33 Pool # 254903 5.5%, 11/1/33 Pool # 555880 5%, 5/1/34 Pool # 782214 5%, 6/1/34 Pool # 778891 5.5%, 6/1/34 Pool # 780384 7%, 7/1/34 Pool # 792636 5.5%, 8/1/34 Pool # 793647 5.5%, 3/1/35 Pool # 810075 5.5%, 3/1/35 Pool # 815976 5.5%, 7/1/35 Pool # 825283 5%, 8/1/35 Pool # 829670 5.5%, 8/1/35 Pool # 826872 5%, 9/1/35 Pool # 820347 5%, 9/1/35 Pool # 835699 5%, 10/1/35 Pool # 797669 5.5%, 10/1/35 Pool # 836912 5%, 11/1/35 Pool # 844809 5%, 12/1/35 Pool # 850561 5.5%, 2/1/36 Pool # 851330 5.5%, 10/1/36 Pool # 896340 5.5%, 10/1/36 Pool # 901723 6.5%, 10/1/36 Pool # 894118 6%, 11/1/36 Pool # 902510 5.5%, 2/1/37 Pool # 905140 5.5%, 5/1/37 Pool # 899323 5.5%, 5/1/37 Pool # 928292 6%, 10/1/37 Pool # 947563 5.5%, 7/1/38 Pool # 986973 5%, 8/1/38 Pool # 988934 6.5%, 8/1/38 Pool # 987711 Freddie Mac - 3.4% 5%, 5/1/18 Pool # E96322 8%, 6/1/30 Pool # C01005 7%, 3/1/31 Pool # C48129 5%, 7/1/33 Pool # A11325 6%, 10/1/34 Pool # A28439 6%, 10/1/34 Pool # A28598 5.5%, 11/1/34 Pool # A28282 5%, 4/1/35 Pool # A32314 5%, 4/1/35 Pool # A32315 5%, 4/1/35 Pool # A32316 5%, 4/1/35 Pool # A32509 5%, 1/1/37 Pool # A56371 Ginnie Mae - 0.1% 8%, 10/20/15 Pool # 2995 6.5%, 2/20/29 Pool # 2714 6.5%, 4/20/31 Pool # 3068 Total Mortgage Backed Securities ( Cost $94,263,971 ) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 47.5% Fannie Mae - 1.5% 5.25%, 8/1/12 4.625%, 10/15/14 Federal Farm Credit Bank - 1.0% 5.875%, 10/3/16 Freddie Mac - 1.9% 4.875%, 11/15/13 4.5%, 1/15/14 U.S. Treasury Bonds – 2.9% 6.625%, 2/15/27 4.5%, 5/15/38 U.S. Treasury Notes - 40.2% 1%, 7/31/11 4.625%, 12/31/11 1.375%, 2/15/12 4.625%, 2/29/12 1.375%, 5/15/12 4.875%, 6/30/12 3.625%, 5/15/13 3.125%, 8/31/13 4%, 2/15/14 1.875%, 2/28/14 4.25%, 8/15/14 2.375%, 9/30/14 2.625%, 12/31/14 2.5%, 3/31/15 4.25%, 8/15/15 3.25%, 12/31/16 3.125%, 1/31/17 2.375%, 7/31/17 4.25%, 11/15/17 2.75%, 2/15/19 3.375%, 11/15/19 2.625%, 11/15/20 Total U.S. Government and Agency Obligations ( Cost $210,623,423 ) Shares INVESTMENT COMPANY - 1.8% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $8,031,895 ) TOTAL INVESTMENTS - 99.2% ( Cost $436,283,829 ) NET OTHER ASSETS AND LIABILITIES - 0.8% TOTAL NET ASSETS - 100.0% * Non-income producing. (A) Stated interest rate is contingent upon sufficient collateral market value.If collateral market value falls below a stated level, the issuer will either initiate a clean-up call or increase the stated interest rate. (B) Floating rate or variable rate note. Rate shown is as of March 31, 2011. (C) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (D) Illiquid security (See Note 3). (E) In Default.Issuer is bankrupt. (F) Notes and bonds, issued by foreign entities, denominated in U.S. dollars.The aggregate of these securities is 1.79% of total net assets. See accompanying Notes to Portfolio of Investments. Page 6 Ultra Series Fund |March 31, 2011 High Income Fund Portfolio of Investments (unaudited) Par Value Value (Note 1) CORPORATE NOTES AND BONDS - 95.3% Consumer Discretionary - 30.9% Auto Components - 3.5% American Axle & Manufacturing Holdings Inc. (A), 9.25%, 1/15/17 American Axle & Manufacturing Inc., 7.875%, 3/1/17 Goodyear Tire & Rubber Co./The, 10.5%, 5/15/16 Tenneco Inc., 8.125%, 11/15/15 Uncle Acquisition 2010 Corp. (A), 8.625%, 2/15/19 Visteon Corp. (A), 6.75%, 4/15/19 Consumer Finance - 0.5% Ally Financial Inc. (A), 7.5%, 9/15/20 Hotels, Restaurants & Leisure - 4.8% Ameristar Casinos Inc., 9.25%, 6/1/14 Ameristar Casinos Inc. (A), 7.5%, 4/15/21 Boyd Gaming Corp., 6.75%, 4/15/14 Isle of Capri Casinos Inc., 7%, 3/1/14 MGM Resorts International, 6.75%, 9/1/12 MGM Resorts International, 6.75%, 4/1/13 Penn National Gaming Inc., 6.75%, 3/1/15 Penn National Gaming Inc., 8.75%, 8/15/19 Pinnacle Entertainment Inc., 8.625%, 8/1/17 Pinnacle Entertainment Inc., 8.75%, 5/15/20 Scientific Games International Inc. (A), 7.875%, 6/15/16 Household Durables - 1.6% Griffon Corp. (A), 7.125%, 4/1/18 Jarden Corp., 7.5%, 5/1/17 Spectrum Brands Holdings Inc. (A), 9.5%, 6/15/18 Leisure Equipment & Products - 0.3% Easton-Bell Sports Inc., 9.75%, 12/1/16 Media - 15.5% Allbritton Communications Co., 8%, 5/15/18 Belo Corp., 8%, 11/15/16 Cablevision Systems Corp., 7.75%, 4/15/18 Cablevision Systems Corp., 8%, 4/15/20 CCO Holdings LLC / CCO Holdings Capital Corp. (A), 8.125%, 4/30/20 Cengage Learning Acquisitions Inc. (A), 10.5%, 1/15/15 Cenveo Corp., 8.875%, 2/1/18 Gray Television Inc., 10.5%, 6/29/15 Hughes Network Systems LLC/HNS Finance Corp., 9.5%, 4/15/14 Intelsat Luxembourg S.A. (B), 11.25%, 2/4/17 Interpublic Group of Cos. Inc./The (C), 4.25%, 3/15/23 Lamar Media Corp., 6.625%, 8/15/15 Lamar Media Corp., Series C, 6.625%, 8/15/15 Liberty Media LLC (C) (D), 3.125%, 3/30/23 LIN Television Corp., 6.5%, 5/15/13 Mediacom Broadband LLC / Mediacom Broadband Corp., 8.5%, 10/15/15 Nielsen Finance LLC / Nielsen Finance Co. (A), 7.75%, 10/15/18 Quebecor Media Inc. (B), 7.75%, 3/15/16 Sirius XM Radio Inc. (C), 3.25%, 10/15/11 Unitymedia Hessen GmbH & Co. KG / Unitymedia NRW GmbH (A) (B), 8.125%, 12/1/17 UPCB Finance III Ltd. (A) (B), 6.625%, 7/1/20 Viasat Inc., 8.875%, 9/15/16 Virgin Media Finance PLC (B), 9.125%, 8/15/16 XM Satellite Radio Inc. (A) (C), 7%, 12/1/14 XM Satellite Radio Inc. (A), 7.625%, 11/1/18 Multiline Retail - 0.7% Neiman Marcus Group Inc./The, PIK, 9%, 10/15/15 Sears Holding Corp. (A), 6.625%, 10/15/18 Specialty Retail - 1.8% Ltd. Brands Inc., 6.9%, 7/15/17 Penske Automotive Group Inc., 7.75%, 12/15/16 Yankee Acquisition Corp./MA, Series B, 8.5%, 2/15/15 Textiles, Apparel & Luxury Goods - 2.2% Hanesbrands Inc., 6.375%, 12/15/20 Iconix Brand Group Inc. (C), 1.875%, 6/30/12 Levi Strauss & Co., 7.625%, 5/15/20 Phillips-Van Heusen Corp., 7.375%, 5/15/20 Consumer Staples - 7.2% ACCO Brands Corp., 10.625%, 3/15/15 ACCO Brands Corp., 7.625%, 8/15/15 Blue Merger Sub Inc. (A), 7.625%, 2/15/19 Central Garden and Pet Co., 8.25%, 3/1/18 Dole Food Co. Inc. (A), 8%, 10/1/16 Ingles Markets Inc., 8.875%, 5/15/17 NBTY Inc. (A), 9%, 10/1/18 Pinnacle Foods Finance LLC / Pinnacle Foods Finance Corp. (A), 9.25%, 4/1/15 Pinnacle Foods Finance LLC / Pinnacle Foods Finance Corp. (A), 8.25%, 9/1/17 Sealy Mattress Co., 8.25%, 6/15/14 Stater Brothers Holdings, 7.75%, 4/15/15 SUPERVALU Inc., 8%, 5/1/16 Tops Markets LLC (A), 10.125%, 10/15/15 Energy - 6.5% Chaparral Energy Inc., 8.875%, 2/1/17 Chaparral Energy Inc. (A), 8.25%, 9/1/21 Chesapeake Energy Corp. (C), 2.5%, 5/15/37 Complete Production Services Inc., 8%, 12/15/16 Continental Resources Inc./OK, 8.25%, 10/1/19 Copano Energy LLC / Copano Energy Finance Corp., 7.125%, 4/1/21 Exterran Holdings Inc. (A), 7.25%, 12/1/18 Ferrellgas Partners L.P. / Ferrellgas Partners Finance Corp., 8.625%, 6/15/20 Helix Energy Solutions Group Inc. (A), 9.5%, 1/15/16 Helix Energy Solutions Group Inc. (C), 3.25%, 12/15/25 Inergy LP / Inergy Finance Corp. (A), 6.875%, 8/1/21 Plains Exploration & Production Co., 10%, 3/1/16 Regency Energy Partners LP / Regency Energy Finance Corp., 6.875%, 12/1/18 Financials - 2.2% CIT Group Inc., 7%, 5/1/16 Nuveen Investments Inc., 10.5%, 11/15/15 Trans Union LLC/TransUnion Financing Corp. (A), 11.375%, 6/15/18 Health Care - 8.7% AMGH Merger Sub Inc. (A), 9.25%, 11/1/18 Biomet Inc., 10%, 10/15/17 Biomet Inc., 11.625%, 10/15/17 Capella Healthcare Inc. (A), 9.25%, 7/1/17 DaVita Inc., 6.375%, 11/1/18 Endo Pharmaceuticals Holdings Inc. (A), 7%, 12/15/20 HCA Inc., 5.75%, 3/15/14 Hologic Inc. (C) (D), 2%, 12/15/37 IASIS Healthcare LLC / IASIS Capital Corp., 8.75%, 6/15/14 LifePoint Hospitals Inc. (C), 3.5%, 5/15/14 Stewart Enterprises Inc. (D) (E), 6.25%, 2/15/13 Tenet Healthcare Corp., 8%, 8/1/20 Valeant Pharmaceuticals International (A), 7%, 10/1/20 Vanguard Health Holding Co. II LLC/Vanguard Holding Co. II Inc. (A), 7.75%, 2/1/19 Industrials - 15.8% Affinion Group Inc., 11.5%, 10/15/15 ARAMARK Corp., 8.5%, 2/1/15 Avis Budget Car Rental LLC / Avis Budget FinanceInc., 8.25%, 1/15/19 Avis Budget Car Rental LLC / Avis Budget Finance Inc. (D), 7.625%, 5/15/14 Bristow Group Inc., 7.5%, 9/15/17 FTI Consulting Inc., 7.75%, 10/1/16 Gulfmark Offshore Inc. (D), 7.75%, 7/15/14 Hertz Corp./The, 8.875%, 1/1/14 Hertz Corp/The (A), 6.75%, 4/15/19 Mac-Gray Corp., 7.625%, 8/15/15 Moog Inc., 7.25%, 6/15/18 Pinafore LLC/Pinafore Inc. (A), 9%, 10/1/18 RBS Global Inc./Rexnord LLC, 8.5%, 5/1/18 RSC Equipment Rental Inc./RSC Holdings III LLC, 9.5%, 12/1/14 RSC Equipment Rental Inc./RSC Holdings III LLC (A), 8.25%, 2/1/21 ServiceMaster Co./The, PIK (A), 10.75%, 7/15/15 Terex Corp., 8%, 11/15/17 Texas Industries Inc., 9.25%, 8/15/20 Trinity Industries Inc. (C), 3.875%, 6/1/36 United Rentals North America Inc., 10.875%, 6/15/16 United Rentals North America Inc., 8.375%, 9/15/20 USG Corp. (D), 9.75%, 1/15/18 WCA Waste Corp. (E), 9.25%, 6/15/14 West Corp./Old, 11%, 10/15/16 Information Technology - 7.1% Advanced Micro Devices Inc. (C), 6%, 5/1/15 Advanced Micro Devices Inc., 8.125%, 12/15/17 Advanced Micro Devices Inc., 7.75%, 8/1/20 Alcatel-Lucent USA Inc., Series B (C) (D), 2.875%, 6/15/25 Buccaneer Merger Sub Inc. (A), 9.125%, 1/15/19 General Cable Corp. (C), 0.875%, 11/15/13 Linear Technology Corp., Series A (C), 3%, 5/1/27 SanDisk Corp. (C), 1%, 5/15/13 Sanmina-SCI Corp., 8.125%, 3/1/16 SunGard Data Systems Inc., 10.625%, 5/15/15 SunGard Data Systems Inc. (A), 7.375%, 11/15/18 Materials - 6.0% Cascades Inc. (B), 7.875%, 1/15/20 Ferro Corp., 7.875%, 8/15/18 FMG Resources August 2006 Pty Ltd. (A) (B), 7%, 11/1/15 Graham Packaging Co. LP/GPC Capital Corp. I (A), 8.25%, 1/1/17 Graphic Packaging International Inc., 9.5%, 6/15/17 Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC, 8.875%, 2/1/18 Huntsman International LLC, 5.5%, 6/30/16 JMC Steel Group (A), 8.25%, 3/15/18 Reynolds Group Holdings Ltd. (A), 8.25%, 2/15/21 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC (A), 8.5%, 5/15/18 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC (A), 9%, 4/15/19 Telecommunication Services - 6.6% Avaya Inc., 9.75%, 11/1/15 CommScope Inc. (A), 8.25%, 1/15/19 Level 3 Communications Inc. (C), 3.5%, 6/15/12 PAETEC Holding Corp., 8.875%, 6/30/17 Qwest Communications International Inc. (D), 7.5%, 2/15/14 Qwest Communications International Inc., Series B, 7.5%, 2/15/14 tw telecom holdings, Inc., 8%, 3/1/18 Wind Acquisition Finance S.A. (A) (B), 11.75%, 7/15/17 Windstream Corp., 7.875%, 11/1/17 Windstream Corp., 7%, 3/15/19 Windstream Corp., 7.75%, 10/15/20 Utilities - 4.3% AES Corp./The, 8%, 6/1/20 Calpine Corp. (A), 7.25%, 10/15/17 GenOn Energy Inc., 7.875%, 6/15/17 Mirant Americas Generation LLC, 8.3%, 5/1/11 Mirant Americas Generation LLC, 8.5%, 10/1/21 NRG Energy Inc., 7.375%, 2/1/16 NRG Energy Inc. (A), 8.25%, 9/1/20 Total Corporate Notes and Bonds ( Cost $89,954,195 ) Shares PREFERRED STOCK - 0.1% Information Technology - 0.1% Lucent Technologies Capital Trust I 75 Total Preferred Stock ( Cost $73,969 ) INVESTMENT COMPANY - 6.5% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $6,576,535 ) TOTAL INVESTMENTS - 101.9% ( Cost $96,604,699 ) NET OTHER ASSETS AND LIABILITIES - (1.9%) TOTAL NET ASSETS - 100.0% (A) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (B) Notes and bonds, issued by foreign entities, denominated in U.S. dollars. The aggregate of these securities is 6.72% of total net assets. (C) Convertible. (D) Floating rate or variable rate note. Rate shown is as of March 31, 2011. (E) Illiquid security (See Note 3). PIK Payment in Kind. PLC Public Limited Company. ULC Unlimited Limited Company See accompanying Notes to Portfolio of Investments. Page 7 Ultra Series Fund |March 31, 2011 Diversified Income Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 51.3% Consumer Discretionary - 3.8% McDonald's Corp. Omnicom Group Inc. Target Corp. Time Warner Inc. VF Corp. Consumer Staples - 7.9% Altria Group Inc. Coca-Cola Co./The Diageo PLC, ADR Kraft Foods Inc., Class A PepsiCo Inc./NC Philip Morris International Inc. Procter & Gamble Co./The Sysco Corp. Energy - 7.7% Chevron Corp. ConocoPhillips Ensco PLC, ADR Marathon Oil Corp. Spectra Energy Corp. Financials - 6.5% Axis Capital Holdings Ltd. Bank of New York Mellon Corp./The Northern Trust Corp. Travelers Cos. Inc./The US Bancorp Wells Fargo & Co. Willis Group Holdings PLC Health Care - 8.2% Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. Industrials - 6.1% 3M Co. Boeing Co./The Illinois Tool Works Inc. Lockheed Martin Corp. Norfolk Southern Corp. United Technologies Corp. Waste Management Inc. Information Technology - 6.6% Automatic Data Processing Inc. Broadridge Financial Solutions Inc. Intel Corp. International Business Machines Corp. Linear Technology Corp. Microsoft Corp. Paychex Inc. Materials - 1.4% Air Products & Chemicals Inc. Nucor Corp. Telecommunication Service - 1.9% AT&T Inc. Utilities - 1.2% Exelon Corp. FirstEnergy Corp. Total Common Stocks ( Cost $178,416,959 ) Par Value ASSET BACKED SECURITIES - 1.2% ABSC Long Beach Home Equity Loan Trust, Series 2000-LB1, Class AF5 (A), 8.55%, 9/21/30 CarMax Auto Owner Trust, Series 2007-2, Class B, 5.37%, 3/15/13 Chase Issuance Trust, Series 2007-A17, Class A, 5.12%, 10/15/14 Total Asset Backed Securities ( Cost $4,636,422 ) CORPORATE NOTES AND BONDS - 17.3% Consumer Discretionary - 1.6% American Association of Retired Persons (B) (C), 7.5%, 5/1/31 DR Horton Inc., 5.25%, 2/15/15 ERAC USA Finance LLC (B) (C), 6.7%, 6/1/34 Royal Caribbean Cruises Ltd. (D), 7.25%, 6/15/16 Consumer Staples - 1.0% Kraft Foods Inc., 6.5%, 11/1/31 PepsiCo Inc./NC, 4.65%, 2/15/13 WM Wrigley Jr. Co. (B) (C), 3.05%, 6/28/13 Energy - 1.2% ConocoPhillips, 6.65%, 7/15/18 Hess Corp., 7.875%, 10/1/29 Transocean Inc. (D), 6%, 3/15/18 Transocean Inc. (D), 7.5%, 4/15/31 Financials - 3.4% American General Finance Corp., 5.85%, 6/1/13 HCP Inc., 6.7%, 1/30/18 Lehman Brothers Holdings Inc. * (E), 5.75%, 1/3/17 National Rural Utilities Cooperative Finance Corp., Series C, 7.25%, 3/1/12 Nationwide Health Properties Inc., Series D, 8.25%, 7/1/12 Simon Property Group L.P., 5.875%, 3/1/17 Swiss Re Solutions Holding Corp., 7%, 2/15/26 US Bank NA/Cincinnati OH, 6.3%, 2/4/14 Wells Fargo & Co., 5.25%, 10/23/12 Western Union Co./The, 5.93%, 10/1/16 Health Care - 3.1% Amgen Inc., 5.85%, 6/1/17 Eli Lilly & Co., 6.57%, 1/1/16 Genentech Inc., 5.25%, 7/15/35 Medco Health Solutions Inc., 7.25%, 8/15/13 Merck & Co. Inc., 5.75%, 11/15/36 Quest Diagnostics Inc./DE, 5.45%, 11/1/15 Wyeth, 6.5%, 2/1/34 Industrials - 1.8% Boeing Co./The, 8.625%, 11/15/31 Boeing Co./The, 6.875%, 10/15/43 Burlington Northern Santa Fe LLC, 8.125%, 4/15/20 EI du Pont de Nemours & Co., 5%, 1/15/13 Lockheed Martin Corp., 7.65%, 5/1/16 Norfolk Southern Corp., 5.59%, 5/17/25 Norfolk Southern Corp., 7.05%, 5/1/37 Waste Management Inc., 7.125%, 12/15/17 Information Technology - 0.3% Cisco Systems Inc., 5.5%, 2/22/16 Materials - 0.3% Westvaco Corp., 8.2%, 1/15/30 Telecommunication Services - 0.9% Comcast Cable Communications Holdings Inc., 9.455%, 11/15/22 Rogers Communications Inc. (D), 6.25%, 6/15/13 Utilities - 3.7% Indianapolis Power & Light Co. (B) (C), 6.05%, 10/1/36 Interstate Power & Light Co., 6.25%, 7/15/39 MidAmerican Energy Co., 5.65%, 7/15/12 Nevada Power Co., Series R, 6.75%, 7/1/37 Sierra Pacific Power Co., Series M, 6%, 5/15/16 Southern Power Co., Series B, 6.25%, 7/15/12 Southwestern Electric Power Co., Series E, 5.55%, 1/15/17 Virginia Electric and Power Co., Series C, 5.1%, 11/30/12 Westar Energy Inc., 6%, 7/1/14 Total Corporate Notes and Bonds ( Cost $69,079,434 ) MORTGAGE BACKED SECURITIES - 10.3% Fannie Mae - 8.8% 4%, 4/1/15 Pool # 255719 5.5%, 4/1/16 Pool # 745444 6%, 5/1/16 Pool # 582558 5%, 12/1/17 Pool # 672243 4.5%, 9/1/20 Pool # 835465 6%, 5/1/21 Pool # 253847 7%, 12/1/29 Pool # 762813 7%, 11/1/31 Pool # 607515 7%, 4/1/32 Pool # 641518 7%, 5/1/32 Pool # 644591 5.5%, 10/1/33 Pool # 254904 5.5%, 11/1/33 Pool # 555880 5%, 5/1/34 Pool # 780890 7%, 7/1/34 Pool # 792636 5.5%, 8/1/34 Pool # 793647 5.5%, 3/1/35 Pool # 815976 5.5%, 7/1/35 Pool # 825283 5.5%, 8/1/35 Pool # 826872 5%, 9/1/35 Pool # 820347 5%, 9/1/35 Pool # 835699 5%, 10/1/35 Pool # 797669 5.5%, 10/1/35 Pool # 836912 5%, 12/1/35 Pool # 850561 5.5%, 12/1/35 Pool # 844583 5.5%, 2/1/36 Pool # 851330 5.5%, 9/1/36 Pool # 831820 6%, 9/1/36 Pool # 831741 5.5%, 10/1/36 Pool # 896340 5.5%, 10/1/36 Pool # 901723 5.5%, 12/1/36 Pool # 902853 5.5%, 12/1/36 Pool # 903059 5.5%, 12/1/36 Pool # 907512 5.5%, 12/1/36 Pool # 907635 Freddie Mac - 1.5% 8%, 6/1/30 Pool # C01005 6.5%, 1/1/32 Pool # C62333 5%, 7/1/33 Pool # A11325 6%, 10/1/34 Pool # A28439 6%, 10/1/34 Pool # A28598 5%, 4/1/35 Pool # A32314 5%, 4/1/35 Pool # A32315 5%, 4/1/35 Pool # A32316 5%, 4/1/35 Pool # A32509 5%, 1/1/37 Pool # A56371 Ginnie Mae – 0.0% 6.5%, 4/20/31 Pool # 3068 Total Mortgage Backed Securities ( Cost $39,760,398 ) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 14.3% U.S. Treasury Bond - 1.0% 6.625%, 2/15/27 U.S. Treasury Notes - 13.3% 4.875%, 4/30/11 1%, 7/31/11 4.625%, 12/31/11 1.375%, 2/15/12 4.625%, 2/29/12 1.375%, 5/15/12 4%, 11/15/12 3.625%, 5/15/13 3.125%, 8/31/13 4%, 2/15/14 4.25%, 8/15/14 2.375%, 9/30/14 2.5%, 3/31/15 4.5%, 2/15/16 3.25%, 12/31/16 3.125%, 1/31/17 2.375%, 7/31/17 4.25%, 11/15/17 2.75%, 2/15/19 3.375%, 11/15/19 2.625%, 11/15/20 Total U.S. Government and Agency Obligations ( Cost $57,400,908 ) Shares INVESTMENT COMPANY - 5.1% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $21,165,679 ) TOTAL INVESTMENTS - 99.5% ( Cost $370,459,800 ) NET OTHER ASSETS AND LIABILITIES - 0.5% TOTAL NET ASSETS - 100.0% * Non-income producing. (A) Stated interest rate is contingent upon sufficient collateral market value.If collateral market value falls below a stated level, the issuer will either initiate a clean-up call or increase the stated interest rate. (B) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (C) Illiquid security (See Note 3). (D) Notes and bonds, issued by foreign entities, denominated in U.S. dollars.The aggregate of these securities is 1.2% of total net assets. (E) In Default.Issuer is bankrupt. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Portfolio of Investments. Page 8 Ultra Series Fund |March 31, 2011 Equity IncomeFund Portfolio of Investments (unaudited) COMMON STOCK – 68.8% Consumer Discretionary- 14.6% Shares Value American Eagle Outfitters Inc. Bed Bath & Beyond Inc.* Best Buy Co. Inc. Kohl's Corp. Staples Inc. Target Corp. TJX Cos. Inc. Energy - 10.9% Apache Corp. EOG Resources Inc. Noble Corp.* Schlumberger Ltd. Southwestern Energy Co.* Financials - 10.8% American Express Co. Bank of New York Mellon Corp./The Goldman Sachs Group Inc./The Morgan Stanley State Street Corp. Health Care - 11.6% Celgene Corp.* Gilead Sciences Inc.* Merck & Co. Inc. Mylan Inc./PA* Teva Pharmaceutical Industries Ltd., ADR Information Technology - 20.9% Adobe Systems Inc.* Cisco Systems Inc. eBay Inc.* Google Inc., Class A* Hewlett-Packard Co. Intel Corp. Microsoft Corp. Visa Inc., Class A Total Common Stock (Cost $1,841,242) INVESTMENT COMPANIES - 4.2% iPATH S&P hort-Term Futures ETN* Powershares QQQ Trust Series 1 Total Investment Companies (Cost $127,729) Repurchase Agreement - 34.0% With U.S. Bank National Association issued 3/31/11 at 0.01%, due 4/1/11, collateralized by $949,719 in Freddie Mac MBS # G11649 due 2/1/20.Proceeds at maturity are $930,988 (Cost $930,988) TOTAL INVESTMENTS - 107.0% (Cost $2,899,959) NET OTHER ASSETS AND LIABILITIES - (4.4%) Total Call Options Written - (2.6%) TOTAL ASSETS - 100% *Non-income producing ADR-American Depository Receipt ETN-Exchange Traded Note Page 9 Ultra Series Fund |March 31, 2011 Equity IncomeFund Portfolio of Investments (unaudited) Call Options Written Contracts Expiration Strike Price Market Value Adobe Systems Inc. 10 April 2011 Adobe Systems Inc. 8 April 2011 American Eagle Outfitters Inc. 27 May 2011 American Express Co. 14 April 2011 Apache Corp. 5 July 2011 Bank of New York Mellon Corp./The 25 September 2011 Bed Bath & Beyond Inc. 13 August 2011 Best Buy Co. Inc. 15 June 2011 Celgene Corp. 15 July 2011 eBay Inc. 22 April 2011 EOG Resources Inc. 6 April 2011 Gilead Sciences Inc. 15 May 2011 Goldman Sachs Group Inc./The 2 April 2011 27 Intel Corp. 19 April 2011 iPATH S&P hort-Term Futures ETN 15 May 2011 Kohl's Corp. 10 April 2011 Merck & Co. Inc. 15 April 2011 23 Morgan Stanley 16 April 2011 Mylan Inc./PA 19 April 2011 Noble Corp. 4 June 2011 Powershares QQQ Trust Series 1 10 May 2011 Schlumberger Ltd. 10 May 2011 Southwestern Energy Co. 12 September 2011 State Street Corp. 15 August 2011 Teva Pharmaceutical Industries Ltd. 5 June 2011 Teva Pharmaceutical Industries Ltd. 10 June 2011 TJX Cos. Inc. 10 April 2011 Visa Inc. 10 June 2011 Total Call Options Written (Premiums received $72,988) Page 10 Ultra Series Fund |March 31, 2011 Large Cap Value Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 97.3% Consumer Discretionary - 6.4% Omnicom Group Inc. Target Corp. Time Warner Inc. TJX Cos. Inc. Viacom Inc. Consumer Staples - 10.0% Diageo PLC, ADR Kraft Foods Inc., Class A PepsiCo Inc./NC Philip Morris International Inc. Procter & Gamble Co./The Sysco Corp. Energy - 15.5% Chevron Corp. ConocoPhillips Marathon Oil Corp. Noble Corp. Occidental Petroleum Corp. Southwestern Energy Co. * Financials - 20.3% American Express Co. Arch Capital Group Ltd. * Bank of New York Mellon Corp./The Brookfield Asset Management Inc., Class A JPMorgan Chase & Co. Travelers Cos. Inc./The US Bancorp Wells Fargo & Co. Willis Group Holdings PLC WR Berkley Corp. Health Care - 13.8% Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. Industrials - 12.3% 3M Co. Boeing Co./The General Electric Co. Illinois Tool Works Inc. Lockheed Martin Corp. Norfolk Southern Corp. United Technologies Corp. Waste Management Inc. See accompanying Notes to Portfolio of Investments. Page 11 Ultra Series Fund |March 31, 2011 Large Cap Value Fund Portfolio of Investments (unaudited) Information Technology - 12.5% Broadridge Financial Solutions Inc. Cisco Systems Inc. * Intel Corp. International Business Machines Corp. Microsoft Corp. Western Union Co./The Materials - 2.5% Air Products & Chemicals Inc. Nucor Corp. Telecommunication Service - 2.5% AT&T Inc. Utilities - 1.5% Exelon Corp. Total Common Stocks ( Cost $438,502,064 ) INVESTMENT COMPANY - 2.4% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $12,831,739 ) TOTAL INVESTMENTS - 99.7% ( Cost $451,333,803 ) NET OTHER ASSETS AND LIABILITIES - 0.3% TOTAL NET ASSETS - 100.0% * Non-income producing. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Portfolio of Investments. Page 12 Ultra Series Fund |March 31, 2011 Large Cap Growth Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 91.3% Consumer Discretionary - 8.4% Amazon.com Inc. * CarMax Inc. * Comcast Corp., Class A Omnicom Group Inc. Panera Bread Co., Class A * Starbucks Corp. Vitamin Shoppe Inc. * Yum! Brands Inc. Consumer Staples - 6.1% Costco Wholesale Corp. Diageo PLC, ADR PepsiCo Inc./NC Energy - 17.1% Apache Corp. Ensco PLC, ADR Occidental Petroleum Corp. Petrohawk Energy Corp. * Petroleo Brasileiro S.A., ADR Schlumberger Ltd. Southwestern Energy Co. * Weatherford International Ltd. * Financials - 2.5% IntercontinentalExchange Inc. * Lazard Ltd., Class A T Rowe Price Group Inc. Health Care - 5.8% Allergan Inc./United States Celgene Corp. * UnitedHealth Group Inc. Industrials - 9.3% 3M Co. Boeing Co./The Emerson Electric Co. Illinois Tool Works Inc. Roper Industries Inc. Sensata Technologies Holding N.V. * Information Technology - 39.8% Communications Equipment - 7.3% Acme Packet Inc. * Cisco Systems Inc. * QUALCOMM Inc. Computers & Peripherals - 5.5% Apple Inc. * Electronic Equipment, Instruments & Components - 1.3% FLIR Systems Inc. * Internet Software & Services - 4.6% Google Inc., Class A * OpenTable Inc. * IT Services - 10.1% Accenture PLC, Class A Global Payments Inc. International Business Machines Corp. Visa Inc., Class A Semiconductors & Semiconductor Equipment - 6.9% Cavium Networks Inc. * Cree Inc. * First Solar Inc. * Intel Corp. NXP Semiconductors N.V. * Varian Semiconductor Equipment Associates Inc. * Software - 4.1% Ariba Inc. * Microsoft Corp. Oracle Corp. Salesforce.com Inc. * Materials - 2.3% Ecolab Inc. Total Common Stocks ( Cost $289,625,716 ) INVESTMENT COMPANY - 4.5% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $18,188,530 ) TOTAL INVESTMENTS - 95.8% ( Cost $307,814,246 ) NET OTHER ASSETS AND LIABILITIES - 4.2% TOTAL NET ASSETS - 100.0% * Non-income producing. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Portfolio of Investments. Page 13 Ultra Series Fund |March 31, 2011 Mid Cap Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 92.8% Consumer Discretionary - 17.3% Bed Bath & Beyond Inc. * CarMax Inc. * Liberty Global Inc., Series C * Omnicom Group Inc. Staples Inc. TJX Cos. Inc. Yum! Brands Inc. Consumer Staples - 3.5% Brown-Forman Corp., Class B McCormick & Co. Inc./MD Energy - 6.9% EOG Resources Inc. Noble Corp. Southwestern Energy Co. * Financials - 21.6% Arch Capital Group Ltd. * Brookfield Asset Management Inc., Class A Brown & Brown Inc. Leucadia National Corp. Markel Corp. * T Rowe Price Group Inc. WR Berkley Corp. Health Care - 13.7% Covance Inc. * CR Bard Inc. DENTSPLY International Inc. Laboratory Corp. of America Holdings * Techne Corp. Industrials - 16.4% Copart Inc. * IDEX Corp. Jacobs Engineering Group Inc. * Ritchie Bros Auctioneers Inc. Wabtec Corp./DE Waste Management Inc. Information Technology - 11.1% Amphenol Corp., Class A Broadridge Financial Solutions Inc. FLIR Systems Inc. * Western Union Co./The Materials - 2.3% Ecolab Inc. Total Common Stocks ( Cost $316,558,777 ) See accompanying Notes to Portfolio of Investments. Page 14 Ultra Series Fund |March 31, 2011 Mid Cap Fund Portfolio of Investments (unaudited) INVESTMENT COMPANY - 6.7% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $27,936,167 ) TOTAL INVESTMENTS - 99.5% ( Cost $344,494,944 ) NET OTHER ASSETS AND LIABILITIES - 0.5% TOTAL NET ASSETS - 100.0% * Non-income producing. See accompanying Notes to Portfolio of Investments. Page 15 Ultra Series Fund |March 31, 2011 Small Cap Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 96.5% Consumer Discretionary - 17.5% Arbitron Inc. Bally Technologies Inc. * Cato Corp./The, Class A CEC Entertainment Inc. * Choice Hotels International Inc. Dress Barn Inc./The * Fred's Inc., Class A Helen of Troy Ltd. * Hibbett Sports Inc. * Matthews International Corp., Class A Skechers U.S.A. Inc., Class A * Sonic Corp. * Stage Stores Inc. Tempur-Pedic International Inc. * Consumer Staples - 2.6% Casey's General Stores Inc. Herbalife Ltd. Snyders-Lance Inc. Energy - 4.0% Bristow Group Inc. * Penn Virginia Corp. SEACOR Holdings Inc. * SM Energy Co. Financials - 21.4% Alleghany Corp. * American Campus Communities Inc., REIT AMERISAFE Inc. * Ares Capital Corp. Assured Guaranty Ltd. Delphi Financial Group Inc., Class A DiamondRock Hospitality Co., REIT * Education Realty Trust Inc., REIT First Busey Corp. First Midwest Bancorp Inc./IL Hancock Holding Co. International Bancshares Corp. Mack-Cali Realty Corp., REIT MB Financial Inc. NewAlliance Bancshares Inc. Northwest Bancshares Inc. Platinum Underwriters Holdings Ltd. Reinsurance Group of America Inc. Webster Financial Corp. Westamerica Bancorporation Health Care - 8.1% Amsurg Corp. * Charles River Laboratories International Inc. * Corvel Corp. * Haemonetics Corp. * ICON PLC, ADR * ICU Medical Inc. * Industrials - 24.0% ACCO Brands Corp. * Acuity Brands Inc. Albany International Corp., Class A Belden Inc. Carlisle Cos. Inc. ESCO Technologies Inc. G&K Services Inc., Class A GATX Corp. Genesee & Wyoming Inc., Class A * Kirby Corp. * Mueller Industries Inc. Standard Parking Corp. * Sterling Construction Co. Inc. * Unifirst Corp./MA United Stationers Inc. * Information Technology - 8.4% Coherent Inc. * Diebold Inc. Electronics for Imaging Inc. * MAXIMUS Inc. MTS Systems Corp. NAM TAI Electronics Inc. * Websense Inc. * Zebra Technologies Corp., Class A * Materials - 5.4% Aptargroup Inc. Deltic Timber Corp. Kraton Performance Polymers Inc. * Zep Inc. Utilities - 5.1% Atmos Energy Corp. New Jersey Resources Corp. Unisource Energy Corp. Westar Energy Inc. WGL Holdings Inc. Total Common Stocks ( Cost $10,291,399 ) INVESTMENT COMPANY - 3.3% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $454,537 ) TOTAL INVESTMENTS - 99.8% ( Cost $10,745,936 ) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL NET ASSETS - 100.0% * Non-income producing. ADR American Depositary Receipt. PLC Public Limited Company. REIT Real Estate Investment Trust. See accompanying Notes to Portfolio of Investments. Page 16 Ultra Series Fund |March 31, 2011 International Stock Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 96.8% Australia - 2.7% QBE Insurance Group Ltd. Telstra Corp. Ltd. Belgium - 2.1% Anheuser-Busch InBev N.V. Brazil - 2.7% Banco do Brasil S.A. Cielo S.A. Canada - 1.9% Potash Corp. of Saskatchewan Inc. Rogers Communications Inc. China - 1.0% Weichai Power Co. Ltd. Denmark - 1.4% Novo Nordisk A/S, B Shares Finland - 1.1% Sampo OYJ France - 11.6% BNP Paribas Danone Sanofi-Aventis S.A. Technip S.A. Total S.A. Valeo S.A. * Germany - 5.1% Bayerische Motoren Werke AG SAP AG Siemens AG Hong Kong - 1.9% AIA Group Ltd. * Kerry Properties Ltd. Italy - 1.5% Atlantia SpA Japan - 20.8% Asics Corp. Canon Inc. Daito Trust Construction Co. Ltd. Don Quijote Co. Ltd. eAccess Ltd. Honda Motor Co. Ltd. Hoya Corp. JS Group Corp. JX Holdings Inc. Keyence Corp. Mitsubishi Corp. Mitsubishi Estate Co. Ltd. Sumitomo Mitsui Financial Group Inc. Yahoo! Japan Corp. Yamada Denki Co. Ltd. Netherlands - 2.2% ING Groep N.V. * Norway - 1.2% Aker Solutions ASA Russia - 1.0% Sberbank of Russia South Korea - 2.2% Hyundai Mobis * Samsung Electronics Co. Ltd., GDR (A) Spain - 1.3% Amadeus IT Holding S.A. * Sweden - 1.0% Assa Abloy AB Switzerland - 5.6% Julius Baer Group Ltd. Novartis AG UBS AG * United Kingdom - 28.5% BG Group PLC BHP Billiton PLC British American Tobacco PLC Diageo PLC GlaxoSmithKline PLC Informa PLC International Power PLC Lloyds Banking Group PLC * Prudential PLC Rexam PLC Royal Dutch Shell PLC Standard Chartered PLC Tullow Oil PLC Unilever PLC Vodafone Group PLC WM Morrison Supermarkets PLC WPP PLC Xstrata PLC Total Common Stocks ( Cost $85,535,138 ) INVESTMENT COMPANIY- 2.5% United States - 2.5% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $2,692,875 ) TOTAL INVESTMENTS - 99.3% ( Cost $88,228,013 ) NET OTHER ASSETS AND LIABILITIES - 0.7% TOTAL NET ASSETS - 100.0% * Non-income producing. (A) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." GDR Global Depositary Receipt. PLC Public Limited Company. Sector Allocation asa Percentage of Net Assets Consumer Discretionary 13 % Energy 10 % Financials 23 % Health Care 9 % Industrials 9 % Information Technology 11 % Leisure and Consumer Staples 10 % Materials 7 % Money Market Funds 2 % Telecommunication Services 4 % Utilities 1 % Net Other Assets and Liabilities 1 % % See accompanying Notes to Financial Statements. Page 17 Ultra Series Fund |March 31, 2011 Target Retirement Allocation Fund 2020 Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.8% Bond Funds - 34.9% Franklin Floating Rate Daily Access Fund MEMBERS Bond Fund Class Y (A) MEMBERS High Income Fund Class Y (A) PIMCO Investment Grade Corporate Bond Fund Institutional Class PIMCO Total Return Fund Institutional Class Foreign Bond Funds - 6.0% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 11.1% IVA Worldwide Fund MEMBERS International Stock Fund Class Y (A) Money Market Funds - 5.8% State Street Institutional U.S. Government Money Market Fund Stock Funds - 42.0% Calamos Growth and Income Fund Class I Hussman Strategic Growth Fund Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) MEMBERS Small Cap Fund Class Y (A) SPDR S&P rust T Rowe Price New Era Fund Yacktman Fund/The TOTAL INVESTMENTS - 99.8% ( Cost $29,998,102 ) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL NET ASSETS - 100.0% (A) Affiliated Company. ETF Exchange Traded Fund. See accompanying Notes to Financial Statements. Page 18 Ultra Series Fund |March 31, 2011 Target Retirement Allocation Fund 2030 Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.4% Bond Funds - 25.8% Franklin Floating Rate Daily Access Fund MEMBERS Bond Fund Class Y (A) MEMBERS High Income Fund Class Y (A) PIMCO Investment Grade Corporate Bond Fund Institutional Class PIMCO Total Return Fund Institutional Class Foreign Bond Funds - 4.9% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 14.4% IVA Worldwide Fund MEMBERS International Stock Fund Class Y (A) Vanguard Emerging Markets ETF Money Market Funds - 4.8% State Street Institutional U.S. Government Money Market Fund Stock Funds - 49.5% Calamos Growth and Income Fund Class I Hussman Strategic Growth Fund Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) MEMBERS Small Cap Fund Class Y (A) SPDR S&P rust T Rowe Price New Era Fund Yacktman Fund/The TOTAL INVESTMENTS - 99.4% ( Cost $33,032,556 ) NET OTHER ASSETS AND LIABILITIES - 0.6% TOTAL NET ASSETS - 100.0% (A) Affiliated Company. ETF Exchange Traded Fund. See accompanying Notes to Financial Statements. Page 19 Ultra Series Fund |March 31, 2011 Target Retirement Allocation Fund 2040 Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.6% Bond Funds - 17.3% Franklin Floating Rate Daily Access Fund MEMBERS High Income Fund Class Y (A) PIMCO Investment Grade Corporate Bond Fund Institutional Class PIMCO Total Return Fund Institutional Class Foreign Bond Funds - 3.9% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 17.7% IVA Worldwide Fund Matthews Asian Growth and Income Fund MEMBERS International Stock Fund Class Y (A) Vanguard Emerging Markets ETF Money Market Funds - 3.6% State Street Institutional U.S. Government Money Market Fund Stock Funds - 57.1% Calamos Growth and Income Fund Class I Hussman Strategic Growth Fund Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) MEMBERS Small Cap Fund Class Y (A) SPDR S&P rust T Rowe Price New Era Fund Yacktman Fund/The TOTAL INVESTMENTS - 99.6% ( Cost $26,402,835 ) NET OTHER ASSETS AND LIABILITIES - 0.4% TOTAL NET ASSETS - 100.0% (A) Affiliated Company. ETF Exchange Traded Fund. See accompanying Notes to Financial Statements. Page 20 Ultra Series Fund |March 31, 2011 Target Retirement 2050 Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 101.2% Bond Funds - 6.9% MEMBERS High Income Fund Class Y (A) PIMCO Investment Grade Corporate Bond Fund Institutional Class Foreign Bond Funds - 2.4% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 18.2% IVA Worldwide Fund Matthews Asian Growth and Income Fund MEMBERS International Stock Fund Class Y (A) Vanguard Emerging Markets ETF Money Market Funds - 8.0% State Street Institutional U.S. Government Money Market Fund Stock Funds - 65.7% Calamos Growth and Income Fund Class I Hussman Strategic Growth Fund Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) MEMBERS Small Cap Fund Class Y (A) SPDR S&P rust T Rowe Price New Era Fund Yacktman Fund/The TOTAL INVESTMENTS - 101.2% ( Cost $342,677 ) NET OTHER ASSETS AND LIABILITIES - (1.2%) TOTAL NET ASSETS - 100.0% (A) Affiliated Company. ETF Exchange Traded Fund. See accompanying Notes to Financial Statements. Page 21 Ultra Series Fund |March 31, 2011 Notes to Financial Statements (unaudited) 1.Portfolio Valuation:Securities and other investments are valued as follows: Equity securities and exchange-traded funds (“ETFs”) listed on any U.S. or foreign stock exchange or quoted on the National Association of Securities Dealers Automated Quotation System (“NASDAQ’’) are valued at the last quoted sale price or official closing price on that exchange or NASDAQ on the valuation day (provided that, for securities traded on NASDAQ, the funds utilize the NASDAQ Official Closing Price). If no sale occurs, (a) equities traded on a U.S. exchange or on NASDAQ are valued at the mean between the closing bid and closing asked prices and (b) equity securities traded on a foreign exchange are valued at the official bid price. Debt securities purchased with a remaining maturity of 61 days or more are valued by a pricing service selected by the Trust or on the basis of dealer-supplied quotations. Investments in shares of open-ended mutual funds, including money market funds, are valued at their daily net asset value (“NAV”) which is calculated as of the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time) on each day on which the New York Stock Exchange is open for business. NAV per share is determined by dividing each fund’s total net assets by the number of shares of such fund outstanding at the time of calculation. The assets of each Target Allocation and each Target Date Fund consist primarily of shares of underlying funds, the NAV of each fund is determined based on the NAV’s of the underlying funds. Total net assets are determined by adding the total current value of portfolio securities, cash, receivable, and other assets and subtracting liabilities.Short-term instruments having maturities of 60 days or less and all securities in the Money Market Fund are valued on an amortized cost basis, which approximates market value. Over-the-counter securities not listed or traded on NASDAQ are valued at the last sale price on the valuation day.If no sale occurs on the valuation day, an over-the-counter security is valued at the mean between the last bid and asked prices.Over-the-counter options are valued based upon prices provided by market makers in such securities or dealers in such currencies. Exchange traded options are valued at the last sale or bid price on the exchange where such option contract is principally traded, except for the Equity Income Fund, where they are valued at the mean of the best bid and ask prices across all option exchanges. Futures contracts generally are valued at the settlement price established by the exchange(s) on which the contracts are primarily traded. The Trust’s Valuation Committee (the “Committee’’) shall estimate the fair value of futures positions affected by the daily limit by using its valuation procedures for determining fair value, when necessary. Spot and forward foreign currency exchange contracts are valued based on quotations supplied by dealers in such contracts. Overnight repurchase agreements are valued at cost, and term repurchase agreements (i.e., those whose maturity exceeds seven days), swaps, caps, collars and floors are valued at the average of the closing bids obtained daily from at least one dealer. Through the end of this reporting period, the value of all assets and liabilities expressed in foreign currencies was converted into U.S. dollar values using the then-current exchange rate at the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time). All other securities for which either quotations are not readily available, no other sales have occurred, or in the Investment Adviser’s opinion, do not reflect the current market value, are appraised at their fair values as determined in good faith by the Committee and under the general supervision of the Board of Trustees. When fair value pricing of securities is employed, the prices of securities used by the funds to calculate NAV may differ from market quotations or official closing prices.Because the Target Allocation and Target Date Funds primarily invest in underlying funds, government securities and short-term paper, it is not anticipated that the Investment Adviser will need to “fair’’ value any of the investments of these funds. However, an underlying fund may need to “fair’’ value one or more of its investments, which may, in turn, require a Target Allocation or Target Date Fund to do the same because of delays in obtaining the underlying Fund’s NAV. A fund’s investments (or underlying fund) will be valued at fair value, if in the judgment of the Committee an event impacting the value of an investment occurred between the closing time of a security’s primary market or exchange (for example, a foreign exchange or market) and the time the fund’s share price is calculated as of the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time). Significant events may include, but are not limited to, the following: (1) significant fluctuations in domestic markets, foreign markets or foreign currencies; (2) occurrences not directly tied to the securities markets such as natural disasters, armed conflicts or significant government actions; and (3) major announcements affecting a single issuer or an entire market or market sector. In responding to a significant event, the Committee would determine the fair value of affected securities considering factors including, but not limited to: fundamental analytical data relating to the investment; the nature and duration of any restrictions on the disposition of the investment; and the forces influencing the market(s) in which the investment is purchased or sold. The Committee may rely on an independent fair valuation service to adjust the valuations of foreign equity securities based on specific market-movement parameters established by the Committee and approved by the Trust. 2.Fair Value Measurements:Each fund has adopted the Financial Accounting Standards Board (“FASB”) guidance on fair value measurements. Fair value is defined as the price that each fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy is used to maximize the use of observable market data “inputs” and minimize the use of unobservable “inputs” and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 –other significant observable inputs (including quoted prices for similar investments, interest rate volatilities, prepayment speeds, credit risk, benchmark yields, transactions, bids, offers, new issues, spreads and other relationships observed in the markets among comparable securities, underlying equity of the issuer; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the Funds to measure fair value for the period ended December 31, 2010 maximized the use of observable inputs and minimized the use of unobservable inputs. The Funds utilized the following fair value techniques: multi-dimensional relational pricing model and option adjusted spread pricing; the Funds estimated the price that would have prevailed in a liquid market for an international equity security given information available at the time of evaluation. Through the period ended March 31, 2011, none of the Funds held securities deemed as a Level 3. The following is a summary of the inputs used as of March 31, 2011 in valuing the funds’ investments carried at fair value (please see the Portfolio of Investments for each fund for a listing of all securities within each caption): Page 22 Ultra Series Fund |March 31, 2011 Notes to Financial Statements (unaudited) Fund Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Value at 3/31/2011 Conservative Allocation1 $- $- Moderate Allocation1 - - Aggressive Allocation1 - - Money Market2 - Bond Asset Backed - - Corporate Notes and Bonds - - Mortgage Backed - - U.S. Government and Agency Obligations - - Investment Companies - - - High Income Preferred Stocks - - Corporate Notes and Bonds - - Investment Companies - - - Diversified Income Common Stocks - - Asset Backed - - Corporate Notes and Bonds - - Mortgage Backed - - U.S. Government and Agency Obligations - - Investment Companies - - - Equity Income Assets: Common Stocks - - Investment Companies - - Repurchase Agreement - - Liabilities: Options Written Large Cap Value1 - - Large Cap Growth Common Stocks - - Investment Companies - Mid Cap1 - - Small Cap1 - - 1 At March 31, 2011 all investments are Level 1. 2 At March 31, 2011 all Level 2 securities held are Short Term Investments. Page 23 Ultra Series Fund |March 31, 2011 Notes to Financial Statements (unaudited) Fund Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Value at 3/31/2011 International Stock Fund Common Stocks Australia - - Belgium - - Brazil - - Canada - - China - - Denmark - - Finland - - France - - Germany - - Hong Kong - - Italy - - Japan - - Netherlands - - Norway - - Russia - - South Korea - - Spain - - Sweden - - Switzerland - - United Kingdom - - Investment Companies - - - Target Retirement 20201 - - Target Retirement 20301 - - Target Retirement 20401 - - Target Retirement 20501 - - 1 At March 31, 2011 all investments are level 1. 2 At March 31, 2011 all Level 2 securities held are Short Term Investments. Page 24 Ultra Series Fund |March 31, 2011 Notes to Financial Statements (unaudited) The Funds have adopted the Accounting Standard Update, Fair Value Measurements and Disclosures; Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions, ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009, however, the requirement to provide the Level 3 activity for purchases, sales, issuance and settlements on a gross basis will be effective for interim and annual period beginning after December 15, 2010. For the period ended March 31, 2011, none of the funds had securities that transferred between classification levels. Derivatives:In March 2008, FASB issued guidance intended to enhance financial statement disclosures for derivative instruments and hedging activities and enable investors to understand: a) how and why a fund uses derivative investments, b) how derivative instruments and related hedge fund items are accounted for, and c) how derivative instruments and related hedge fund items affect a fund’s financial position, results of operations and cash flows. The following table presents the types of derivatives in the Equity Income Fund and their effect: Asset Derivatives Liability Derivativess Derivatives not accounted for as hedging instruments Fair Value Derivatives not accounted for as hedging instruments Fair Value Equity Contracts $– Options Written 3.Illiquid Securities: Eachfund currently limits investments in illiquid securities to 15% of net assets at the time of purchase, except for Money Market which limits the investment in illiquid securities to5% of net assets. At March 31, 2011, investments in securities ofthe Bond, High Income and Diversified IncomeFunds include issues that are illiquid.Pursuant to guidelines adopted by the Board of Trustees, certain unregistered securities are determined to be liquid and are not included within the percent limitations specified above.Information concerning the illiquid securities held at March 31, 2011, which includes cost and acquisition date, is as follows: Bond Fund Security: Acquisition Date Acquisition Cost Value % of Net Assets American Association of Retired Persons 5/16/02 0.68% ERAC USA Finance LLC 12/16/04 0.99% Indianapolis Power & Light Co. 10/02/06 0.78% WM Wrigley Jr. Co. 6/21/10 0.70% 3.15% High Income Fund Security: Acquisition Date Acquisition Cost Value % of Net Assets Stewart Enterprises Inc. 10/24/07 0.50% WCA Waste Corp. 12/04/06 1.02% 1.52% Diversified Income Fund Security: Acquisition Date Acquisition Cost Value % of Net Assets American Association of Retired Persons 5/16/02 0.60% ERAC USA Finance LLC 12/16/04 0.46% Indianapolis Power & Light Co. 10/02/06 0.39% WM Wrigley Jr. Co. 6/21/10 0.32% 1.77% 4.Concentration of Risk:Investing in certain financial instruments, including forward foreign currency contracts and futures contracts, involves certain risks, other than that reflected in the Statements of Assets and Liabilities. Risks associated with these instruments include potential for an illiquid secondary market for the instruments or inability of counterparties to perform under the terms of the contracts, changes in the value of foreign currency relative to the U.S. dollar and financial statement volatility resulting from an imperfect correlation between the movements in the prices of the instruments and the prices of the underlying securities and interest rates being hedged. The High Income Fund, Mid Cap Fund, and the International Stock Fund enter into these contracts primarily to protect these funds from adverse currency movements. Investing in foreign securities involves certain risks not necessarily found in U.S. markets. These include risks associated with adverse changes in economic, political, regulatory and other conditions, changes in currency exchange rates, exchange control regulations, expropriation of assets or nationalization, imposition of withholding taxes on dividend or interest payments or capital gains, and possible difficulty in obtaining and enforcing judgments against foreign entities. Further, issuers of foreign securities are subject to different, and often less comprehensive, accounting, reporting and disclosure requirements than domestic issuers. The High Income Fund invests in securities offering high current income which generally will include bonds in the below investment grade categories of recognized ratings agencies (so-called “junk bonds’’). These securities generally involve more credit risk than securities in the higher rating categories. In addition, the trading market for high yield securities may be relatively less liquid than the market for higher-rated securities. The fund generally invests at least 80% of its assets in high yield securities. The Equity Income Fund invests in options on securities. As the writer of a covered call option, the fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call but has retained the risk of loss should the price of the underlying security decline. The writer of an option has no control over the time when it may be required to fulfill its obligation as writer of the option. Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. The Target Allocation Funds are fund of funds, meaning that they invest primarily in the shares of other registered investment companies (the “underlying funds’’), including ETFs. Thus, each fund’s investment performance and its ability to achieve its investment goal are directly related to the performance of the underlying funds in which it invests; and the underlying fund’s performance, in turn, depends on the particular securities in which that underlying fund invests and the expenses of that fund. Accordingly, these funds are subject to the risks of the underlying funds in direct proportion to the allocation of their respective assets among the underlying funds. Additionally, the Target Allocation Funds are subject to asset allocation risk and manager risk. Manager risk (i.e., fund selection risk) is the risk that the fund(s) selected to fulfill a particular asset class under-performs their peer. Asset allocation risk is the risk that the allocation of the fund’s assets among the various asset classes and market segments will cause the fund to under-perform other funds with a similar investment objective. Ultra Series Fund |March 31, 2011 Item 2. Controls Procedures. (a) The Registrant's principal executive officer and principal financial officer determined that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act") are effective, based on their evaluation of these controls and procedures within 90 days of the date of this report. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3.Exhibits. Certifications of the principal executive officer and the principal financial officer as required by Rule 30a-2(a) under the Act are filed herewith. Ultra Series Fund |March 31, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Ultra Series Fund By: (signature) W. Richard Mason, Chief Compliance Officer Date:May 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and he Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, Chief Executive Officer Date:May 19, 2011 By: (signature) Greg Hoppe, Treasurer Date:May 19, 2011
